 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    YEE XIONG,                                        No. 2:19-cv-0303 MCE AC P
12                       Petitioner,
13           v.                                         ORDER
14    J. LIZARRAGA,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 8, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 15.

23   Petitioner has filed objections to the findings and recommendations and also requests a stay of

24   this case so that he may present his new state law claims. ECF No. 16.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed October 8, 2019, ECF No. 15, are ADOPTED
 3   in full;
 4              2. Respondent’s Motion to Dismiss, ECF No. 9, is GRANTED;
 5              3. The petition for writ of habeas corpus, ECF No. 1, is DISMISSED without prejudice
 6   for lack of jurisdiction;
 7              4. The Motion for Stay, ECF No. 16, is DENIED;
 8              5. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.
 9   § 2253; and
10              6. The Clerk of the Court is directed to close the case.
11              IT IS SO ORDERED.
12   Dated: February 4, 2020
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                           2
